DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 27, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Subramanian et al. (U.S. Patent Application Publication No. 2020/0218605 A1) discloses: A method comprising:
receiving, at a memory device (storage device 120) comprising a memory array (Paragraph [0035]: “Memory cells of memory 163 of each storage medium 160 of FIG. 1 may be arranged according to a NAND flash memory structure. A solid-state memory array, such as a NAND flash array”.), a read command from a host device (Paragraph [0025]: “Host or host system 105 may be coupled to storage device 120 through data connections or data lines 101”.
Paragraph [0026]: “Further, in some embodiments, host system 105 sends one or more host commands (e.g., read commands and write commands) on control line 111 to storage device 120, while in other embodiments host system 105 sends host commands to storage device 120 via data connections or data lines 101.”);
reading data and a first set of parity bits [from the host device] and a second set of parity bits from the memory array based at least in part on the read command . . . wherein each of the respective first [set of parity bits] overlap with at least one of the respective second [set of parity bits]

Paragraph [0051]: “FIG. 3 is a flow diagram illustrating a process 300 for calculating XOR parity data, in accordance with one or more embodiments of the data storage system 100.”
Paragraph [0054]: “At block 3, the FTL 250 directs the HMBC to calculate the XOR parity data. The HMBC manages the storage of parity data on the external host memory 110. In some embodiments, all the parity data may be stored on the host memory 110. In other embodiments, a first portion of the parity data may be stored in the host memory 110 while a second portion is stored in internal volatile memory (e.g., in XRAM 244).”
Paragraph [0055]: “The first portion and the second portion of parity data may be different from each other or at least partially overlap. For example, the limited size XRAM 244 may cache only the most used parity data using any of various caching algorithms such as first in, first out (FIFO), most recently used (MRU), etc. As the XRAM 244 will typically be faster to access than the host memory 110, there is some benefit in performance to keeping the most used parity data on the storage device 120. In other embodiments, the first portion in the host memory 110 may be overflow storage, which is used once there is no more available space in the internal volatile memory.”);
performing an error detection operation on the data read from the memory array based at least in part on the first set of parity bits and the second set of parity bits
(Paragraph [0085]: “The above XOR schemes can allow the storage device to recover from different types of errors. In particular, some of the schemes allow recovery from additional error types. As different errors may be correctable using different sized error correction memory, a controller may identify errors in the regions of memory in a non-volatile memory array. FIGS. 7A-7E are multiple block diagrams that show different types of failures that may occur in different regions of a non-volatile memory like memory array. Metablock-wise accumulation with, for example, a 24 bin XOR recovery scheme can allow recovery on NAND errors shown in ; and
However, the Examiner finds Subramanian does not teach or suggest the claimed “reading data and a first set of parity bits and a second set of parity bits from the memory array based at least in part on the read command, each parity bit of the first set corresponding to parity information for a respective first subset of the data and each parity bit of the second set corresponding to parity information for a respective second subset of the data, wherein each of the respective first subsets overlap with at least one of the respective second subsets for at least one bit of the data . . . ; and outputting an indicator of an error to the host device based at least in part on performing the error detection operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 11 and 17 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 11 and 17 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-10, 12-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112